1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1-17 and 20-30, in the reply filed on August 18, 2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2022.
3.	The preliminary amendment to the specification filed May 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The preliminary amendment inserting the new paragraph on the first page of the specification contains new matter because of its incorporation-by-reference to the three Japanese Patent Applications.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the three Japanese Patent Applications.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  At page 85, at the end of paragraph [0271], there is an icon marking that should be deleted.  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how to interpret the limitation “wherein the silylating agent is prepared by mixing a silyl compound or acid with an electrophilic species scavenger”, which occurs in claims 1, 2, 5, and 6.  Because of the conjunction “or”, the limitation permits the use of an acid instead of a silyl compound.  The acid is not itself a silyl compound (see, e.g., dependent claim 10).  The specification at page 60, paragraph [0183], has been considered.  However, the phrase “as long as it can generate a silyl compound” does not actually require the acid to generate a silyl compound; and in any event, the paragraph does not explain in what sense a non-silicon-bearing acid can generate a silyl compound.   Finally, the electrophilic species scavenger is not required to be a silyl compound (see, e.g., dependent claim 11, formula 4, (c-1), and dependent claim 12, line 5, second entry).  It is unclear if, e.g., the conjunction “or” is incorrectly used, or if “the silylating agent” is to be interpreted functionally, i.e. if an acid is used instead of a silyl compound, then the electrophilic species scavenger must comprise a silyl group.  Clarification of the intended claim scope is required.
6.	Claims 3, 11, 20, and 25 are objected to because of the following informalities:  Throughout the claims, subscripts need to be introduced into variables names and chemical formulae so that terminology is consistent with each other and with that used in the generic formulas.  For example, at claim 3, page 3 of the preliminary amendment filed December 14, 2021, line 15, “CH2” should be changed to “CH2”; “R14A” should be changed to “R14A”; and “R14B” should be changed to “R14B”.  The use of subscripts should also be corrected at, e.g., claim 3, page 3, lines 16-18; claim 11, page 11, lines 12-30; claim 20, page 18, lines 18-21; and claim 25, page 24.  In claim 11, the variable name used in formula (3), “Rl”, does not correspond to the variable defined at claim 11, page 10, last line.  In claim 11, the variable “RR” is used in both formulas (6) and (7); however, the variable is given different definitions at page 12, lines 5-13.  The same variable can not be given different definitions in the same claim.  One of the two occurrences and uses of “RR” should be re-named. The variable names in formulas (3), (6), and (7) of claim 25 need similar correction.  At claim 11, page 11, line 9, and claim 25, page 24, line 11, “are taken” should be deleted.  Appropriate correction is required.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 7-9, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Liu et al article (J. Org. Chem., Vol. 79, pages 11792-11796).  The Liu et al article teaches a method in which a Boc protecting group is removed from the dipeptide Phe-Gly by contact with TMSI.  As shown in Scheme 6 and at page 11795, column 2, third paragraph, Boc-protected dipeptide is dissolved in MeCN solvent, BSA is added, and the TMSI is added.  The BSA taught by the Liu et al article corresponds to Inventors’ electrophilic species scavenger, because Inventors exemplify amides and amines as suitable electrophilic species scavengers (see, e.g., pages 32-33, paragraph [0037]), and because BSA inherently comprises amide and amine groups.  The Boc-protected dipeptide, Boc-Phe-Gly, taught by the Liu et al article comprises two N-substituted amino acid residues, as required by the rejected claims.  Note that Inventors’ specification at page 42, paragraph [0070], lines 7-8, states that “N-substituted amino acids include amino acids of which the amino groups are substituted with any substituents”; and the Boc-Phe-Gly taught by the Liu et al article comprises Phe which is N-substituted with Boc, and also comprises Gly which is N-substituted with Phe.  The Boc-Phe-Gly taught by the Liu et al article meets the requirements of Inventors’ claim 3, formula (I), in which R1 is PG1 which is Boc; R2, R4’, R6, R7, and R7’ are hydrogen; R4 is optionally substituted C1 alkyl or phenylmethyl; R5 and R8 are a single bond; and R9 is hydroxy.  The ratio of Boc protecting group to be removed:TMSI:BSA is 1:1:1.  Note that the invention as currently claimed does not require the presence of acid.  See, e.g., claim 1, line 6, “or”.
9.	Claims 1-4, 7-9, 15, 20-23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Fujii et al article (J. Chem. Soc., Chem. Commun., 1987, pages 274-275) as evidenced by Maeda et al (U.S. Patent No. 4,670,607), Grondard et al (U.S. Patent No. 6,127,550), and the Merrifield article (J. Am. Chem. Soc., Vol. 85, pages 2149-2154).  The Fujii et al article teaches trimethylsilyl trifluoromethanesulfonate (TMSOTf) and thioanisole in TFA, optionally in combination with m-cresol, as a deprotecting reagent for solution and solid phase peptide syntheses.  See, e.g., the Abstract; page 274, paragraph bridging columns 1 and 2; Table 1; Scheme 2; and page 275, column 1, first full paragraph.  Maeda et al teach that thioanisole is a nucleophile.  See column 6, line 53.  Grondard et al teach that thioanisole and m-cresol are electrophilic scavengers.  See column 4, lines 9-13.  Accordingly, Maeda et al and Grondard et al are evidence that the thioanisole and m-cresol taught by the Fujii et al article meet the claim requirement for an electrophilic species scavenger.  The peptide generated by liquid phase peptide synthesis, neuromedin U-25, meets the requirements of general formula (I).  For example, the starting peptide comprises the residues Tyr-Phe, which corresponds to Inventors’ claim 3, formula (I), and claim 20, formula (I), in which R1 is a natural amino acid; R2, R4’, R6, and R7’ are hydrogen; R4 is optionally substituted C1 alkyl or substituted phenylmethyl or 4-(PG2O)benzyl in which PG2 is hydrogen; R5 and R8 are a single bond; R7 is optionally substituted C1 alkyl or phenylmethyl; and R9 is an amino acid residue.  With respect to claims 4 and 21, the two C-terminal residues of the peptide generated by solid phase synthesis are Gln-Ala-OH, and Merrifield’s procedure is used to synthesize the peptide.  The Merrifield article, cited in footnote 20 of the Fujii et al article, shows in Figure 1 the structure of an amino acid attached to its polystyrene resin.  It follows that the resin-supported Gln-Ala residues taught by the Fujii et al article correspond to Inventors’ general formula (II) of claims 4 and 21 in which R1 is an amino acid residue; R2 , R10’, and R6 are hydrogen; R10 is substituted C1 alkyl or 
-(CH2)2CON(R16A)(R16B) in which R16A and R16B are hydrogen; R11 is a single bond; R13 is C1 alkyl; and one of R12 and R12’ is hydrogen and the other is -(CH2)nCOO-RES in which n=0.  The Merrifield et al article is therefore evidence that the solid phase peptide synthesis taught by the Fujii et al article meets the structural requirements of claims 4 and 21.  With respect to claim 7, in the solution phase synthesis illustrated in Scheme 2, the Lys residue is protected with Z, i.e. Cbz.  
10.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being obvious over the Fujii et al article (J. Chem. Soc., Chem. Commun., 1987, pages 274-275) as evidenced by Maeda et al (U.S. Patent No. 4,670,607), Grondard et al (U.S. Patent No. 6,127,550), and the Merrifield article (J. Am. Chem. Soc., Vol. 85, pages 2149-2154).  Application of the Fujii et al article, Maeda et al, Grondard et al, and the Merrifield article is the same as in the above rejection of claims 1-4, 7-9, 15, 20,-23, and 29.  The Fujii et al article does not teach a ratio of protecting group or resin to be removed: TMSOTf: thioanisole + m-cresol.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions of protecting group or resin to be removed: TMSOTf: thioanisole + m-cresol for the deprotection methods taught by the Fujii et al article, because reactant ratio is an art-recognized result-effective variable which is routinely determined and optimized in the chemical reaction arts.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being obvious over the Fujii et al article (J. Chem. Soc., Chem. Commun., 1987, pages 274-275) as evidenced by Maeda et al (U.S. Patent No. 4,670,607), Grondard et al (U.S. Patent No. 6,127,550), and the Merrifield article (J. Am. Chem. Soc., Vol. 85, pages 2149-2154) as applied against claims 1-4, 7-9, 15, 20-23, and 29 above, and further in view of Giraud et al (U.S. Patent Application Publication 2010/0197891).  The Fujii et al article teaches solid phase peptide synthesis according to Merrifield’s procedure, which uses a polystyrene resin.  The Fujii et al article does not teach solid phase peptide synthesis using CTC resin or Wang resin.  Giraud et al teach that commonly employed solid-phase resins used for solid phase peptide synthesis include 2-CTC resin, Merrifield resin, and Wang resin.  See paragraphs [0043] and [0044].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute 2-CTC resin or Wang resin for the Merrifield resin used in the solid phase peptide synthesis method of the Fujii et al article, because these three resins are commonly employed solid-phase resins, as taught by Giraud et al; because it is routine in the solid phase peptide synthesis arts to substitute one known and commonly employed solid support for another with only the expected result that peptides continue to be synthesized by solid phase peptide synthesis; and because it is prima facie obvious to substitute one known functional equivalent for another (see MPEP 2144.06(II)).
12.	Claims 17 and 30 are rejected under 35 U.S.C. 103 as being obvious over the Fujii et al article (J. Chem. Soc., Chem. Commun., 1987, pages 274-275) as evidenced by Maeda et al (U.S. Patent No. 4,670,607), Grondard et al (U.S. Patent No. 6,127,550), and the Merrifield article (J. Am. Chem. Soc., Vol. 85, pages 2149-2154) as applied against claims 1-4, 7-9, 15, 20-23, and 29 above, and further in view of the Liu et al article (J. Org. Chem., Vol. 79, pages 11792-11796).  The Fujii et al article does not teach the claimed order of combining the deprotection reagents with the peptide to be deprotected.  The Liu et al article teaches deprotection of peptides using a silyl compound, TMSI.  As shown in Scheme 6 and at page 11795, column 2, third paragraph, Boc-protected dipeptide is dissolved in MeCN solvent, BSA is added, and the TMSI is added.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the peptide deprotection taught by the Fujii et al article by adding reagents in the order specified in the Liu et al article, i.e. first mixing the peptide to be deprotected with solvent, then adding an electrophilic species scavenger, and then adding a silyl compound, because this order of adding reagents is taught by the Liu et al article to be useful for the deprotection of peptides using a silyl compound, and because changes in the sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 21 44.04(IV)(C)).
13.	Claims 11, 12, 14, 25, 26, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  There is no motivation or any other type of suggestion in the prior art of record to substitute the particular scavengers recited in claims 11, 12, 14, 25, 26, and 28 for the BSA, thioanisole, or m-cresol taught in the prior art applied in the above rejections.
	Yajima et al (U.S. Patent No. 5,059,679), cited in the Information Disclosure Statement filed August 22, 2022, has been carefully considered.  Yajima et al teach the deprotection of the polypeptide hCCK-33 using TMSOTf-thioanisole in TFA and in the presence of m-cresol.  See, e.g., column 4, lines 32-39; column 11, lines 1-5; and claim 4.  Yajima et al is deemed to be essentially duplicative of the references applied above.
	The Lejeune et al article (Tetrahedron Letters, Vol. 44, pages 4757-4759) and the Yajima et al article (Tetrahedron, Vol. 44, pages 805-819), cited in the Information Disclosure Statement filed August 22, 2022, have been carefully considered, and are deemed to be essentially duplicative of the references applied above.
	Yajima et al (U.S. Patent No. 4,950,418) and Kumagai et al (U.S. Patent Application Publication 2005/0065068 - see especially paragraph [0066]) are cited as art of interest, deemed to be essentially duplicative of the references applied above.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 9, 2022